Citation Nr: 1411081	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits.


REPRESENTATION

Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel




INTRODUCTION

The Veteran had active service from January 1975 to May 1975, and from March 1979 to February 1985.  The appellant is the Veteran's dependent spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 Special Apportionment Decision of a Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to the appellant's claim for increased apportionment of the Veteran's compensation benefits.  In February 2010, the appellant filed a notice of disagreement, a Statement of the Case was issued in May 2011, and a substantive appeal was received in June 2011.  

In her substantive appeal, the appellant asserted that she was due "back pay," or retroactive apportionment of VA disability benefits that she was entitled to receive (but purportedly did not receive) on behalf of their dependent child(ren) at some point prior to 2006. See June 2011 VA Form 9.  As such, the issue of entitlement to retroactive apportionment of VA disability benefits on behalf of the Veteran's dependent child(ren), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The appellant does not reside with the Veteran and they have no dependent, minor children. 

2. The current apportionment of the Veteran's benefits of $50.00 a month has been in effect since February 7, 2006, and has been for the appellant alone since that date.  

3. The appellant's claim for an increase in apportionment of the Veteran's benefits was received in July 2009. 

4. An increase in the amount apportionment from the Veteran's VA benefits would cause him undue financial hardship. 


CONCLUSION OF LAW

The criteria for an increase in the amount of special apportionment of the Veteran's disability benefits have not been met. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the Court has held that the VCAA does not apply to decisions regarding how benefits are paid. Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications.  In any event the requirements of the VCAA have been met in this case. 

The Board points out that both the appellant and the Veteran have been advised by the RO of the appropriate laws and regulations relating to requests for apportionment. See VCAA Notice Letters, December 2009 and December 2010; see also May 2011 Statement of the Case.  The RO afforded the appellant and Veteran the opportunity to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  Both the Veteran and appellant submitted written statements and VA Forms 21-0788 in support of their claim.  The record also reflects a prior apportionment claim from the appellant during which she was also notified of the information and evidence needed to substantiate that claim. See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

Applicable Law and Regulations

VA law provides that if a veteran is not living with his or her spouse or his or her children are not in the veteran's custody, all or any part of the pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary. See 38 U.S.C.A. § 5307 (West 2002).  A "general" apportionment may be paid if the veteran is not residing with his or her spouse or if his or her children are not residing with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's or the children's support. See 38 C.F.R. § 3.450 (2013).  The Court has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 (2013). See Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment may be paid where hardship is shown to exist but pension may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his, or her dependents, and the apportionment claimants. See 38 C.F.R. § 3.451 (2013).  It is noted that, ordinarily, a special apportionment of more than 50 percent of a service member's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee. Id.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent. 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2013).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran. Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Factual Background 

Initially, it is noted that in the current matter, the appellant has been awarded a special apportionment of the service member's VA disability benefits, not a general apportionment.  The appellant argues that the amount of the special apportionment should be increased.  In her February 2010 notice of disagreement, she specified that she was requesting an additional $400.00 in apportionment "due to cost of living increase."  The Veteran, on the other hand, has asserted that payment of an increased apportionment would cause him financial hardship because he also provides for his child, L., and grandchild, both of whom live with him. 

By way of history, the appellant requested apportionment of the Veteran's VA benefits in October 2001.  A February 2002 Special Apportionment Decision granted the appellant $100.00 per month, effective November 1, 2001, and then $50.00 per month, effective February 7, 2006 (the date upon which their youngest child, V., turned 18).  

The appellant filed a claim for an increased apportionment of the Veteran's compensation benefits in July 2009, asserting that she was no longer able to pay her bills. 

In December 2009 letters to the Veteran and appellant, the RO requested that the respective parties send information concerning their monthly expenses and income.  

In December 2009, the Veteran submitted a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) and reported a monthly income and net worth (i.e., cash/non-interest bearing bank accounts, IRAs, real property, etc.) of $0, and monthly expenses totaling $1,290.00.  Such expenses included rent ($500.00); food ($250.00); utilities/water/gas/electricity ($350.00); telephone $50.00); clothing ($100.00); and school expenses ($40.00).  

Along with the VA Form 21-0788, the Veteran submitted a statement and reported that he and the appellant had no minor children; that their youngest child was 29 years old; and that he had not lived with the appellant for over 20 years.  He stated that he had a 17-year child/dependent, L., residing with him, and that L. was still in school and had a 2-year child of her own.  He stated that he financially supported both L. and her infant child.  He stated that a reduction in his compensation benefits (or an increase in the appellant's apportionment) would "put a hardship on us."  It is noted that the Veteran's monthly award of VA benefits was approximately $1,409.00 at this time; it was later reduced to $1,359.00, effective January 1, 2011 (the date upon which L. turned 18).  

The appellant also submitted a VA Form 21-0788 in December 2009, and reported a monthly income of $350.00 ($50.00 from VA and $300.00 from a "friend"), net worth of $5.00 (interest bearing band account), and expenses totaling $3,236.00.  The expenses included rent ($4.00); food ($250.00); utilities ($297.00); telephone ($30.00); clothing ($125.00); medical expenses ($2,500.00), and insurance ($30.00).  She stated that the medical expenses were for hospital/doctor bills. 

In January 2010, the RO tried to contact the appellant to clarify her reported medical expenses of $2,500.00 and $4.00 rent, but was unsuccessful in reaching her. See VA Form 21-0820.

In January 2010, a Special Apportionment Decision denied the appellant's claim for an increase.  The decision noted that while the appellant had claimed $2,500.00 in medical expenses, she provided no evidence as to the nature of such expenses.  Further, the Veteran had reported that the approval in an increase of apportionment to the appellant would create a hardship on him and his family.  The decision noted that the Veteran had a net income of only $69.00 and that he was also providing support for a dependent child and grandchild.  Thus, while the appellant showed need, her claim was without merit based on the lack of evidence regarding medical expenses and the claimed $4.00/month in rent.  In essence, the RO found that the appellant had provided no evidence as to those expenses, and the Veteran claimed any increase would create a hardship. 

The appellant submitted a notice of disagreement in February 2010 and stated that she was presently unable to work and needed an increase of $400.00 per month "because I cannot pay all of my bills on the income I have."  She reported that she had been married to the Veteran for 35 years and would "really appreciate if you all could me some assistance because I do not have any medical or hospital insurance and I can't even afford to go to the doctor when I'm sick."  In a March 2010 statement, the appellant again reported that she needed money to pay bills, to go to the dentist/doctor, and that her income was not sufficient for her to live off of.  She further noted that she had diabetes, poor eyesight, and that she had been denied VA medical care.  She stated that she and the Veteran had been married since 1975 (although currently separated) and that she was "entitled to more than $50.00 a month."  

In January 2011, the appellant submitted another VA Form 21-0788 and reported $250.00 (VA income of $50.00 and income of $250.00 from a "friend"), and $4 net worth (interest bearing bank account).  Living expenses included rent ($4.00); food ($300.00); utilities ($320.00); telephone ($61.00); clothing ($100.00); medical expenses ($103.00); life insurance ($30.00); and other expenses of $137.00 and $1,892.52 (past due lab bills and hospital bills).   

The Veteran also submitted a VA Form 21-0788 in January 2011, and reported $1,409.00 (reduced to $1,359.00 on January 1, 2011) in monthly income (VA compensation), and $0 net worth.  Expenses included rent ($500.00); food ($300.00); utilities ($350.00); telephone ($60.00); clothing ($150.00); and school expenses ($75.00).  The Veteran submitted a statement and again indicated that he was supporting L., who was still in school, and a 3-year grandchild.  He stated that he was unable to pay the bills and that he had not lived with the appellant for over 20 years. 

On her VA Form 9, the appellant again reported that she was unable to work and could not pay for her medications and doctor bills.  

Analysis 

Based on a review of the financial information of record from the appellant, it is clear that she has demonstrated a financial need for an increased apportionment.  Indeed, it appears that her expenses (medical, in particular) well exceed her reported income.  The Board, however, has balanced such need with the reported income and expenses of the Veteran, and finds that an increased apportionment from his VA benefits would result in undue financial hardship for him, seriously undermining his ability to afford the basic necessities of life and provide for his child, L. (who was a dependent for at least a portion of the period on appeal) and grandchild, both of whom reside with him.  As discussed in detail above, he barely meets his monthly expenses based on his reported income, which consists solely of VA compensation.  Thus, it cannot be said that an increase in the apportionment already awarded would present no undue hardship to the Veteran or other persons of interest.  As such, the criteria for the assignment of an increased apportioned share of the Veteran's disability benefits have not been met under 38 C.F.R. § 3.451 and § 3.453.

The Board is sympathetic to the appellant in that, as noted, she has clearly demonstrated a financial need for increased apportionment.  However, the applicable regulations provide for consideration not only for her needs but also those of the Veteran.  The role of VA is to make a determination as to whether an increased apportionment would constitute a financial hardship to both the appellant and the Veteran, based on the reported income and expenses.  In light of the Veteran's income and expenses, and for the reasons explained above, the Board has determined that an increased apportionment is not warranted as such would constitute undue financial hardship on the Veteran.  Accordingly, the Board finds that an increased apportionment of the Veteran's compensation benefits is not warranted in this case and the claim is denied. 38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.



ORDER


Entitlement to an increased apportionment of VA disability benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


